Citation Nr: 1413806	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  06-21 676A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis to include as due to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  Service in Vietnam and award of the Combat Infantry Badge is evidenced in the record.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, the Veteran appeared at a hearing before Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claim of entitlement to service connection for hepatitis.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that denied entitlement to service connection for hepatitis.  The remainder of the April 2012, Board decision remains undisturbed. 




	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


